 Yeshiva University and Yeshiva University FacultyAssociation. Case 2-CA-14697August 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on February 4, 1977, byYeshiva University Faculty Association, hereincalled the Union, and duly served on YeshivaUniversity, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 2, issued acomplaint and notice of hearing on February 22,1977, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutDecember 29, 1976, following a Board election inCase 2-RC-16662 the Union was duly certified asthe exclusive collective-bargaining representative ofRespondent's employees in the unit found appropri-ate; I and that, commencing on or about January 7,1977, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On March 7, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On March 21, 1977, and on April I, 1977,respectively, counsel for the General Counsel fileddirectly with the Board a Motion for SummaryJudgment and issuance of Decision and Order and afurther petition for summary judgment and Decisionand Order. Subsequently, on April 8, 1977, Respon-dent filed a statement in opposition to petition forsummary judgment. On April 12, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause entitled "Further Statementi Official notice is taken of the record in the representation proceeding,Case 2-RC 16662, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTI' Electro. ,tems. Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4.1968).: Golden 4ge Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26231 NLRB No. 98YESHIVA UNIVERSITYin Opposition to Petition for Summary Judgmentand Response to Notice To Show Cause."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, opposition to theMotion for Summary Judgment, and response to theNotice To Show Cause, Respondent essentiallyattacks the Board's unit determination in theunderlying representation case and, accordingly, thevalidity of the certification of the Union as theexclusive bargaining representative of the employeesin that unit. The General Counsel contends, in effect,that the denials and affirmative defenses set forth inRespondent's answer raise no issues which have notbeen litigated and determined by the Board in theprior representation proceeding, Case 2-RC-16662,and that there are no issues requiring a hearing. Weagree with the General Counsel.Our review of the record herein, including that inthe representation proceeding, Case 2-RC-16662,shows that, following a hearing before a BoardHearing Officer on the status of certain facultypersonnel, the case was transferred to the Board fordecision. Respondent and the Union filed with theBoard briefs in support of their respective positions.On December 5, 1975, the Board issued a Decisionand Direction of Election2in which it concluded,inter alia, that the unit consisting of all full-timefaculty members, excluding part-time faculty andcertain other faculty classifications, was appropriate,as they were neither supervisors nor managerialemployees but professional employees. Accordingly.the Board directed an election in that unit. Anelection by mail and manual balloting was conductedbetween November 16 and December 20, 1976. Amajority of the eligible voters cast ballots for theUnion and, in the absence of objections to conductaffecting the election results, the Union was certifiedby the Regional Director on December 29, 1976.In its submissions, Respondent contends that theBoard's Decision and Direction of Election disre-garded uncontroverted evidence, countenanced ab-normally high supervisory ratios, applied an unjusti-fied "ultimate authority" and "shared responsibility"rationale and a baseless quantitative 50-percent test(C.A. 5, 1969); Inlertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.. 1967);Foilerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C A. 7. 1968) Sec.9(d) of the NLRA, as amended.2 221 NLRB 1053.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the qualitative definition of supervisor embodiedin Section 2(11), and ignored the principles dealingwith managerial employees enunciated in Textron,3in ruling, inter alia, that all full-time faculty mem-bers, department chairmen and related titles, com-mittee members and other miscellaneous supervisorsare not managerial or supervisory personnel underSection 2(11) but are professional employees underSection 2(12) of the Act. Further, Respondent allegesthat, by permitting the participation of supervisoryand managerial personnel in the election, the Boarditself destroyed the laboratory conditions thereof;that the Board allowed the extent of organization tobe controlling when it excluded regular part-timefaculty members from the appropriate bargainingunit in violation of Section 9(c)(5) of the Act; that byso excluding the regular part-time faculty memberswithout first conducting a rulemaking proceedingpursuant to the Administrative Procedure Act theBoard violated its obligations under that act; andthat the Board abused its discretion by includingterminal faculty members in the bargaining unit. Wefind no merit in these contentions.Except for the contention that the Board shouldhave engaged in rulemaking before excluding fromthe unit regular part-time faculty, Respondent isattempting to raise again and relitigate issues whichwere, or could have been, raised and litigated in therepresentation case4and this it may not do. Further,we find no merit in Respondent's contention that theBoard contravened the Administrative ProcedureAct by excluding regular part-time faculty membersfrom the appropriate unit without first conducting arulemaking proceeding pursuant thereto. It is wellestablished that adjudicated cases may serve asprecedent, and that the Board may apply thoseprecedents5to the parties in an adjudicatory pro-ceeding.6It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceedingwere or could have been litigated in the prior:3 N.L.R.B. v. Bell Aerospace Company, Division of Textron, Inc., 416 U.S.267 (1974).4 The Board found that the arguments raised by Respondent in therepresentation case proceeding were similar to those considered and rejectedby the Board in several earlier decisons. Northeastern University, 218 NLRB247 (1975); University of Miami, 213 NLRB 634 (1974); New York University,205 NLRB 4 (1973); Adelphi University. 195 NLRB 639 (1972); FordhamUniversit,, 193 NLRB 134 (1971); C. W Post Center of Long IslandUniversity, 189 NLRB 904 (1971); Yeshiva University, 221 NLRB 1053, 1054,fns. 5 and 6 (1975).5 New York University, supra, and University of San Francisco, 207 NLRB12 (1973).i N.L.R.B. v. Wyman-Gordon Co., el al., 394 U.S. 759 (1969).representation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding.8We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a private institution of highereducation chartered under the State of New York. Itmaintains offices and educational facilities in the cityand State of New York, Borough of Manhattan.During the past year, a representative period,Respondent derived gross revenues from its opera-tions in excess of $1 million from sources other thandonations and restricted contributions, of whichamounts in excess of $50,000 were derived directlyfrom sources located outside the State of New York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDYeshiva University Faculty Association is a labororganization within the meaning of Section 2(5) ofthe Act.I See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).8 Respondent has denied the allegations of the complaint concerning therequest and refusal to bargain. Attached to the General Counsel's furtherpetition are Exhs. K, L, and M which show that by letter dated January 5,1977, received on January 7, 1977, the Union requested Respondent tobargain and that previously, by letter dated December 27, 1976, Respondentexpressed its intention to obtain legal review of the Union's certification inthe courts. The contents of these exhibits which are uncontrovertedestablish, and the Board finds, that on January 7, 1977, the Union requestedand Respondent refused to bargain. See Paramount General Hospital, Inc.,223 NLRB 1017, 1019, fn. 8 (1976).598 YESHIVA UNIVERSITY111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time faculty members appointed to theUniversity in the titles of professor, associateprofessor, assistant professor, instructor, or anyadjunct or visiting thereof, department chairmen,division chairmen, senior faculty and assistantdeans who are employed by the Employer at itsCampus, exclusive of faculty at Albert EinsteinCollege of Medicine, Sue Golding GraduateSchool of Medical Sciences Yeshiva High School,Rabbi Isaac Elchanan Theological Seminary,Cantorial Training Institute, Community ServiceDivision, and Sephardic Community ActivitiesProgram; part-time faculty; lecturers; principalinvestigators; deans, acting deans and directors;faculty whose initial and subsequent appointmentis subject to special funding derived in the mainfrom non-University funds or whose initial orsubsequent appointment is in connection withspecial projects; the Registrar; visiting professors(with effective faculty appointments at otheracademic institutions); librarians; research assis-tants; research associates; emeritus faculty notactively engaged in teaching at the University;officers of the University; all other administrativeand support personnel; guards, and all supervi-sors as defined in Section 2(11) of the Act.2. The certificationOn December 20, 1976, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 2, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on December 29,1976, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 7, 1977, and atall times thereafter, the Union has requested Respon-9 See fn. 8. supra.dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about January 7, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.9Accordingly, we find that Respondent has, sinceJanuary 7, 1977, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Yeshiva University is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Yeshiva University Faculty Association is alabor organization within the meaning of Section 2(5)of the Act.3. All full-time faculty members appointed to theUniversity in the titles of professor, associateprofessor, assistant professor, instructor, or anyadjunct or visiting thereof, department chairmen,division chairmen, senior faculty and assistant deanswho are employed by the Employer at its Campus,exclusive of faculty at Albert Einstein College ofMedicine, Sue Golding Graduate School of MedicalSciences, Yeshiva High School, Rabbi Isaac Elchan-an Theological Seminary, Cantorial Training Insti-tute, Community Service Division, and SephardicCommunity Activities Program; part-time faculty;lecturers; principal investigators; deans, acting deansand directors; faculty whose intital and subsequentappointment is subject to special funding derived inthe main from non-University funds or whose initialor subsequent appointment is in connection withspecial projects; the Registrar; visiting professors(with effective faculty appointments at other aca-demic institutions); librarians; research assistants;research associates; emeritus faculty not activelyengaged in teaching at the University; officers of theUniversity; all other administrative and supportpersonnel; guards, and all supervisors as defined inSection 2(11) of the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since December 29, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 7, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Yeshiva University, New York, New York, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Yeshiva UniversityFaculty Association as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All full-time faculty members appointed to theUniversity in the titles of professor, associateprofessor, assistant professor, instructor, or anyadjunct or visiting thereof, department chairmen,division chairmen, senior faculty and assistantdeans who are employed by the Employer at itsCampus, exclusive of faculty at Albert EinsteinCollege of Medicine, Sue Golding GraduateSchool of Medical Sciences, Yeshiva High School,Rabbi Isaac Elchanan Theological Seminary,Cantorial Training Institute, Community ServiceDivision, and Sephardic Community ActivitiesProgram; part-time faculty; lecturers; principalinvestigators; deans, acting deans and directors;faculty whose initial and subsequent appointmentis subject to special funding derived in the mainfrom non-University funds or whose initial orsubsequent appointment is in connection withspecial projects; the Registrar; visiting professors(with effective faculty appointments at otheracademic institutions); librarians; research assis-tants; research associates; emeritus faculty notactively engaged in teaching at the University;officers of the University; all other administrativeand support personnel; guards, and all supervi-sors as defined in Section 2(1 1) of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-600 YESHIVA UNIVERSITYstanding is reached, embody such understanding in asigned agreement.(b) Post at its offices and educational facilities inNew York, New York, copies of the attached noticemarked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region2, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Yeshi-va University Faculty Association as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time faculty members appointed tothe University in the titles of professor,associate professor, assistant professor, in-structor, or, any adjunct or visiting thereof,department chairmen, division chairmen,senior faculty and assistant deans who areemployed by the Employer at its Campus,exclusive of faculty at Albert EinsteinCollege of Medicine, Sue Golding GraduateSchool of Medical Sciences, Yeshiva HighSchool, Rabbi Isaac Elchanan TheologicalSeminary, Cantorial Training Institute,Community Service Division, and SephardicCommunity Activities Program; part-timefaculty; lecturers; principal investigators;deans, acting deans and directors; facultywhose initial and subsequent appointment issubject to special funding derived in themain from non-University funds or whoseinitial or subsequent appointment is inconnection with special projects; the Regis-trar; visiting professors (with effective facul-ty appointments at other academic institu-tions); librarians; research assistants; re-search associates; emeritus faculty not ac-tively engaged in teaching at the University;officers of the University; all other adminis-trative and support personnel; guards, andall supervisors as defined in Section 2(11) ofthe Act.YESHIVA UNIVERSITY601